Appeal from a judgment of the County Court of Warren County (Fitzgerald, J.), rendered October 9, 1980, upon a verdict convicting defendant of the crimes of burglary in the third degree, grand larceny in the third degree and criminal possession of stolen property in the second degree. The pertinent facts are set forth in the companion case oiPeople v Randall (85 AD2d 754). There, we concluded that evidence had been erroneously admitted and, therefore, a reversal was in order. Since that very same evidence, improperly before the jury, also implicated defendant Michael Randall, the latter’s conviction must also be reversed in the interests of justice {People vDonovan, 13 NY2d 148;People v Rodriguez, 11 NY2d 279). Judgment reversed, as a matter of discretion in the interests of justice, and a new trial ordered. Mahoney, P. J., Sweeney, Main, Mikoll and Yesawich, Jr., JJ., concur.